Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This communication is in response to Applicant’s claim amendments on November 6, 2020. Claims 1-16 are pending. Claims 1-16 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview and subsequent email correspondence with Robert Rosenthal on May 04, 2021.  

AMENDMENT TO THE CLAIMS

Claim 1 (Currently Amended) A computer system comprising: 
a communication device to receive, from a remote requester device, a hail history score request; and 
a hail data evaluation computer system including: 

a hail history server processor in communication with the communication device and coupled to a risk mitigation computer system, wherein the hail history server processor is configured to: 
periodically receive radar-based hail data from the third-party weather reporting service and store the radar-based hail data in the hail history database, wherein the radar-based hail data includes hail size data calculated from the radar-based hail data; 
provide, to the remote requester device, data indicative of a hail history score request interface for display on the remote requester device, the hail history score request interface including input fields for determining a hail history score including: 
a hail location selector for selecting a type of geographic location data to be provided in the hail history score request, wherein the selectable geographic location data types comprise one of address data and latitude/longitude data; 
a hail period date range input field; and 
a hail size selector for selecting a minimum hail size to include in the hail history score; 
receive, via the hail history score request interface from the remote requester device, the hail history score request including a geographic location of the selected type, the hail period date range, and the selected minimum hail size; 
obtain latitude/longitude data for the geographic location data comprising address data; 
data comprising the latitude/longitude data, a date range corresponding to the hail period date range, and the minimum hail size, 
automatically evaluate the accessed information to calculate a hail history score value and determine whether to generate a fraud flag corresponding to one of (i) an underwriting decision, and (ii) a claims processing decision, wherein the hail history score value is based on a number of hail events and a size of hail associated with each of the hail events experienced at the geographic location during the hail period date range, and 
transmit, to the risk mitigation computer system, historical hail evaluation data including the calculated hail history score value and the fraud flag, responsive to a positive determination to generate the fraud flag.
2. (Original) The system of claim 1, wherein the hail location selector for selecting the type of geographic location data to be provided in the hail history score request further includes a selectable type comprising an electronic file including data for a plurality of locations; wherein the hail history server processor is further configured to, responsive to the received hail history score request including the geographic location comprising the electronic file including the data for the plurality of locations: obtain latitude/longitude data for geographic location data comprising address data; and batch process the data for each of the plurality of locations to calculate the hail history score value and corresponding fraud flags, based upon information in the hail history database, for each of the plurality of locations; and wherein the historical hail evaluation data transmitted to the remote requester device for each of the plurality of locations includes the fraud flag generated for each of the plurality of locations.

4. (Original) The system of claim 1, wherein the date range is associated with at least one of: (i) a start date, (ii) an end date, (iii) a building date, (iv) a roof repair date, (v) a roof replacement date, (vi) a risk mitigation policy coverage date, and (vii) a risk mitigation policy claim date.
5. (Original) The system of claim 1, wherein the hail history score request further includes data indicative of at least one of: (i) a roof type, (ii) a roof pitch, (iii) a building type, and (iv) solar panel information.
6. (Original) The system of claim 1, wherein calculation of the hail history score value comprises: for each of a plurality of hail sizes, assigning a number of risk points, and evaluating the information from the remote third-party weather reporting service to determine a total number of risk points associated with a time period.
7. (Original) The system of claim 1, wherein the transmitted historical hail evaluation data further includes at least one of: (i) lightning data, (ii) wind gust data, (iii) a fraud indication data, (iv) underwriting information, and (v) claim probability data.
8. (Original) The system of claim 1, further comprising: a predictive model training component computer processor configured to train, based upon historical claim 
9. (Currently Amended) A computerized hail data evaluation method comprising: 
periodically receiving, by a hail history server processor, radar-based hail data from a third-party weather reporting service and storing the radar-based hail data in a hail history database of a hail history storage device, wherein the radar-based hail data includes hail size data calculated from the radar-based hail data; 
providing, by the hail history server processor, data indicative of a hail history score request interface for display on a remote requester device, the hail history score request interface including input fields for determining a hail history score including: 
a hail location selector for selecting a type of geographic location data to be provided in a hail history score request, wherein the selectable geographic location types comprise one of address data and latitude/longitude data; a hail period date range input field; and 

receiving, via the hail history score request interface from the remote requester device, the hail history score request including geographic location of the selected type, the hail period date range, and the selected minimum hail size; 
obtaining, by the hail history server processor, latitude/longitude data for geographic location data comprising address data; 
automatically accessing, by the hail history server processor, information stored in the hail history database based on the geographic location data comprising the latitude/longitude data, and the date range, and the minimum hail size;  
automatically evaluating, by the hail history server processor, the accessed information to calculate a hail history score value and determining whether to generate a fraud flag corresponding to one of (i) an underwriting decision, and (ii) a claims processing decision, wherein the hail history score value is based on a number of hail events and a size of hail associated with each of the hail events experienced at the geographic location during the hail period date range; and 
transmitting, by the hail history server processor to a risk mitigation computer system, historical hail evaluation data including the calculated hail history score value, and the fraud flag, responsive to a positive determination to generate the fraud flag.
10. (Original) The method of claim 9, further comprising: training, by a predictive model training component computer processor based upon historical claim transaction data and the stored sensor-based hail data, one or more predictive models to evaluate hail claims data, wherein the one or more predictive models are coupled to the hail history 
11. (Original) The method of claim 10, further comprising implementing, by an anti-fraud wizard of the risk mitigation computer system responsive to receipt of the fraud flag, a workflow process for (i) obtaining, by an underwriting system, a physical inspection of a property in relation to the underwriting decision relating to the property, and (ii) processing a property damage claim for the property, on a claims processing system, based upon a possibility that a hail event did not occur with respect to the geographic location.
12. (Original) The method of claim 9, wherein the hail location selector for selecting the type of geographic location data to be provided in the hail history score request further includes a selectable type comprising an electronic file including data for a plurality of locations; further comprising the steps of, responsive to the received hail history score request including the geographic location comprising the electronic file including the data for the plurality of locations: obtaining latitude/longitude data for geographic location data comprising address data; and batch processing the data for each of the plurality of locations to calculate the hail history score value and corresponding fraud flags, based 
13. (Original) The method of claim 12, wherein the date range is associated with at least one of: (i) a start date, (ii) an end date, (iii) a building date, (iv) a roof repair date, (v) a roof replacement date, (vi) a risk mitigation policy coverage date, and (vii) a risk mitigation policy claim date.
14. (Original) The method of claim 12, further comprising: automatically transmitting information about the historical hail evaluation data to: (i) an email server, (ii) a workflow application, (iii) a report generator, (iv) a social media server, (v) a calendar application, and (vi) a predictive model.
15. (Original) The method of claim 9, wherein the hail history score request is associated with at least one of: (i) a potential risk mitigation policy, (ii) a renewal of an existing risk mitigation policy, (iii) a commercial risk mitigation policy, (iv) a homeowner's risk mitigation policy, and (v) a risk mitigation claim.
16. (Original) The method of claim 9, wherein the hail history score request further includes data indicative of at least one of: (i) a roof type, (ii) a roof pitch, (iii) a building type, and (iv) solar panel information.





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, and 9 and their dependent claims 2-8 and 10-16 respectively are allowed because the closest prior art of record and references of Mathai et al (US 2007/0214023 A1) in view of Rosauer et al (US 2007/0016542 A1), in any combination do not teach or render obvious to one of ordinary skill in the art a computerized hail data evaluation method comprising the following steps of periodically receive radar-based hail data from the third-party weather reporting service and store the radar-based hail data in the hail history database, wherein the radar-based hail data includes hail size data calculated from the radar-based hail data; provide, to the remote requester device, data indicative of a hail history score request interface for display on the remote requester device, the hail history score request interface including input fields for determining a hail history score including: a hail location selector for selecting a type of geographic location data to be provided in the hail history score request, wherein the selectable geographic location data types comprise one of address data and latitude/longitude data; a hail period date range input field; and a hail size selector for selecting a minimum hail size to include in the hail history score; receive, via the hail history score request interface from the remote requester device, the hail history score request including a geographic location of the selected type, the hail period date range, and the selected minimum hail size; obtain latitude/longitude data for the geographic location data comprising address data; automatically access information in the one or more hail history databases based on the geographic location data comprising the latitude/longitude data, a date range corresponding to the hail period date range, and the minimum hail size, automatically evaluate the accessed information to calculate a hail history score value and determine whether to generate a fraud flag corresponding to one of (i) an underwriting decision, and (ii) a claims processing decision, wherein the hail history score value is based on a number of hail events and a size of hail associated with each of the hail events experienced at the geographic location during the hail period date range, and transmit, to the risk mitigation computer system, historical hail evaluation data including the calculated hail history score value and the fraud flag, responsive to a positive determination to generate the fraud flag.

Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole  are allowed by dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691